                         Case 21-13777-EPK          Doc 84        Filed 08/26/21      Page 1 of 2




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                                  www.flsb.uscourts.gov


In re:                                                                      Case No. 21-13777-EPK
Delray Beach National Church                                                Chapter 11
Of God, Inc.
        Debtor.
                                    /

                                                EXHIBIT REGISTER



Exhibits Submitted on behalf of:        ☐ Plaintiff ☐ Defendant ☐ Debtor ☒ Other:              Creditor,
                                                                                               RMC Development,
                                                                                               LLC

                 Ronald G. Neiwirth, Esquire
                 Counsel for Creditor RMC Development, LLC
Submitted By:    200 S. Andrews Ave, 9th Floor /Ft. Lauderdale, FL / (954) 880-9500
                         (name, address, and phone number)

                                                                                       Evidentiary Hearing/ Motion to
Date of Hearing/Trial:      August 30, 2021                  Type of Hearing/Trial:    Dismiss/Civil Case


   Exhibit Number                         Description                      Admitted      Refused    Not Introduced
  1                       Debtor’s Voluntary Petition with Schedules
                          and Statement of Financial Affairs [ECF#1]
  2                       Debtor’s Chapter 11 Case Management
                          Summary [ECF #9]
  3                       Palm Beach County Property Appraiser
                          133 SW 13 Avenue, Delray Beach, FL
  4                       Palm Beach County Property Appraiser
                          123 SW 13 Avenue, Delray Beach, FL
  5                       Florida Department of State Division of
                          Corporations 2021 Amended Annual Report
  6                       Florida Department of State Division of
                          Corporations 2021 Annual Report
  7                       Appraisal conducted by The Appraisal Team
                          of properties located at 123 and 133 SW 13
                          Avenue, Delray Beach, Florida
  8                       Compilation of Balance Due since
                          Modification of Mortgage
                      Case 21-13777-EPK          Doc 84    Filed 08/26/21   Page 2 of 2

                                                       In re: Delray Beach National Church of God, Inc.
                                                                               Case No. 21-13777-EPK


  Exhibit Number                        Description                  Admitted   Refused     Not Introduced
 9                        2001 Mortgage, Note, Assignment of
                          Mortgage
 10                       2009 Mortgage Modification
                          ($27,000 principal)
 11                       Debtor’s Monthly Operating Reports
                          July, 2021 [ECF#75] June 2021 [ECF #55],
                          May 2021 [ECF #46] and April 2021 [ECF
                          #27]
 12                       Debtor’s Chapter 11 Small Business
                          Subchapter V Plan [ECF #65]
 13                       Plaintiff’s Motion to Enforce Settlement
                          Agreement and/or for Sanctions
                          RMC Development v. Delray Beach National
                          Church of God
                          Palm Beach County, Florida
                          Circuit Court Case Number 50-2019-CA-
                          001714




                                                                                               Page | 2
LF-49 (rev. 05/20/2020)
